Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Paul Renfro Harbison, Jr., appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his complaint alleging various equal protection and due process violations. We have reviewed the record and *627find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Harbison v. Cuccinelli, No. 3:10-cv-00297-REP, 2010 WL 3655977 (E.D.Va. Sept. 10, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.